UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2015 – February 29, 2016 Item 1: Reports to Shareholders Semiannual Report | February 29, 2016 Vanguard Money Market Funds Vanguard Prime Money Market Fund Vanguard Federal Money Market Fund Vanguard Treasury Money Market Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Prime Money Market Fund. 11 Federal Money Market Fund. 30 Treasury Money Market Fund. 41 About Your Fund’s Expenses. 50 Glossary. 52 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended February 29, 2016 7-Day Total SEC Yield Returns Vanguard Prime Money Market Fund Investor Shares 0.40% 0.10% Money Market Funds Average 0.00 Admiral™ Shares 0.46% 0.13% Institutional Money Market Funds Average 0.04 Money Market Funds Average and Institutional Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Federal Money Market Fund 0.30% 0.07% Government Money Market Funds Average 0.00 Government Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Treasury Money Market Fund 0.25% 0.05% iMoneyNet Money Fund Report’s 100% Treasury Funds Average 0.00 iMoneyNet Money Fund Report’s 100% Treasury Funds Average: Derived from data provided by iMoneyNet, Inc. The 7-day SEC yield of a money market fund more closely reflects the current earnings of the fund than its total return. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, Ending months of uncertainty, the Federal Reserve in mid-December increased its target for short-term interest rates to 0.25%–0.5%—the first time the target has been above the near-zero threshold since 2008. Although rates are still exceptionally low by historical standards, the increase marked a start toward normalizing monetary policy. Over the six months ended February 29, 2016, returns for money market and savings accounts reflected the muted rate levels that persisted through much of the period. Still, yields rose somewhat in anticipation of December’s increase and, later, as a result of it. Vanguard Prime Money Market Fund returned 0.10% for Investor Shares and 0.13% for Admiral Shares, which have a lower expense ratio. Vanguard Federal Money Market Fund returned 0.07% and Vanguard Treasury Money Market Fund 0.05%. These slight returns were nevertheless ahead of the average result for competing money market funds, and we adhered to our mandate to invest in securities of very high credit quality. Please note that as of December 14, the Treasury Money Market Fund’s name was changed from the Admiral Treasury Money Market Fund, and Institutional Shares of the Prime Money Market Fund were reclassified as Admiral Shares. Also, the Treasury Money Market Fund reopened 2 to all investors effective January 20, joining the Federal Money Market Fund, which reopened last June. As you may recall, the Securities and Exchange Commission in 2014 adopted new money market fund regulations that fund sponsors must comply with by October 2016. As U.S. government money market funds, the Treasury Money Market Fund and the Federal Money Market Fund will continue to maintain a share price of $1. Moreover, they will not be subject to new liquidity fee or redemption gate requirements. The Prime Money Market Fund will be designated a retail fund, meaning that individual investors will continue to have access to this fund at a share price of $1. Please see the fund’s prospectus for information on fees and gates that apply to retail money market funds. Bonds registered gains as investors cut their risk The broad U.S. taxable bond market returned 2.20% over the fiscal half year. Most of the gains came in January and February as investors sought safe-haven assets amid stock market turmoil. The yield of the 10-year U.S. Treasury note closed at 1.74% in February, down from 2.18% six months earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 3.13%. Bonds globally have been buoyed by negative interest Market Barometer Total Returns Periods Ended February 29, 2016 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.20% 1.50% 3.60% Barclays Municipal Bond Index (Broad tax-exempt market) 3.62 3.95 5.45 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.06 0.04 Stocks Russell 1000 Index (Large-caps) -2.03% -7.21% 9.92% Russell 2000 Index (Small-caps) -10.16 -14.97 6.11 Russell 3000 Index (Broad U.S. market) -2.68 -7.84 9.61 FTSE All-World ex US Index (International) -9.12 -16.79 -0.89 CPI Consumer Price Index -0.51% 1.02% 1.39% 3 rates. As central banks in Europe and Asia boosted stimulus efforts to battle weak growth and low inflation, the European Central Bank in December cut a key rate further into negative territory, and the Bank of Japan in late January adopted a negative-rate policy. Stocks mostly slumped over the fiscal half year U.S. stocks returned about –3%. Results were negative in four of the six months. Only October’s return of about 8% prevented an even weaker performance for the half year. Fears that China’s economic slowdown would spread globally weighed on results. Oil and commodity prices, which declined through most of the period before showing some resiliency in February, also concerned investors. International stocks returned about –9%, a result that would have been less severe if not for the U.S. dollar’s strength against many foreign currencies. European stocks were among the worst performers. The funds were prepared for the Fed to raise rates The Fed’s strategy to normalize monetary policy hinges on the health of the U.S. economy, which generally fared better over the six months than many of its international counterparts. Although corporate earnings weren’t particularly impressive and stock markets were volatile at times, the economy expanded and Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Prime Money Market Fund Investor Shares 0.16% 0.17% Admiral Shares 0.10 0.18 Federal Money Market Fund 0.11 0.08 Treasury Money Market Fund 0.09 0.06 The fund expense ratios shown are from the prospectus dated December 14, 2015, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2016, the funds’ annualized expense ratios were: for the Prime Money Market Fund, 0.16% for Investor Shares and 0.10% for Admiral Shares; for the Federal Money Market Fund, 0.11%; for the Treasury Money Market Fund, 0.09%. Peer groups: For the Prime Money Market Fund Investor Shares, Money Market Funds; and for theAdmiral Shares, Institutional Money Market Funds; for the Federal Money Market Fund, Government Money Market Funds; and for the Treasury Money Market Fund; iMoneyNet Money Fund Report’s 100% Treasury Fund. 4 labor markets improved. Vanguard Chief Economist Joe Davis expects short-term interest rates to rise further in 2016. The Vanguard Money Market Funds were well-prepared to benefit from the Fed’s initial increase. In anticipation of it, the funds’ advisor, Vanguard Fixed Income Group, repositioned the portfolios by shortening their weighted average maturity and increasing exposure to floating-rate securities. These moves allowed the funds to reflect the higher yields more quickly. Vanguard’s low expense ratios proved to be a significant advantage for all three funds, ensuring that we don’t have to take unreasonable risks to reach for yield. With the Prime Money Market Fund, we’re able to invest in higher-quality debt and avoid exposure to the debt of financially unstable countries, as well as limit exposure to volatile industry sectors. At the period’s end, the Prime Money Market Fund held nearly 50% of its assets in Yankee/foreign issues. These securities are denominated in U.S. dollars to eliminate currency risk, are from highly rated foreign issuers, and do not include financial paper from Greece or other economically troubled countries in southern Europe. U.S. government securities are the focus of the Treasury Money Market Fund and the Federal Money Market Fund and also constitute a significant portion of the Prime Money Market Fund. U.S. Treasury securities are backed by the full faith and credit of the United States and are Changes in Yields 7-Day SEC Yield February 29, August 31, February 28, Money Market Fund 2016 2015 2015 Prime Investor Shares 0.40% 0.06% 0.01% Admiral Shares 0.46 0.12 0.07 Federal 0.30 0.02 0.01 Treasury 0.25 0.01 0.01 5 considered a safe haven when investors are most concerned about the economy or financial markets. The Federal Money Market Fund holds federal agency securities, which maintain nearly the same credit quality as securities issued by the U.S. government. Yield is important to the funds’ managers and to investors seeking income, but safety and liquidity are the top priorities. Our credit analysts, together with our portfolio managers and traders in the Fixed Income Group, operate under a framework in which avoiding risk and maintaining liquidity are paramount. Vanguard’s growth translates into lower costs for you Research indicates that lower-cost investments have tended to outperform higher-cost ones. So it’s little wonder that funds with lower expense ratios—including those at Vanguard—have dominated the industry’s cash inflows in recent years. Vanguard has long been a low-cost leader, with expenses well below those of many other investment management companies. That cost difference remains a powerful advantage for Vanguard clients. Why? Because a lower expense ratio allows a fund to pass along a greater share of its returns to its investors. What’s more, as you can see in the chart below, we’ve been able to lower our costs continually as our assets under management have grown. Our steady growth has not been an explicit business objective. Rather, we focus on putting our clients’ interests first at all times, and giving them the best chance for investment success. But economies of scale—the cost efficiencies that come with our growth—have allowed us to keep lowering our fund costs, even as we invest in our people and technology. The benefit of economies of scale Note: Data are for U.S.-based Vanguard funds only. Source: Vanguard. 6 For more information about the advisor’s strategies and the funds’ positioning during the period, please see the Advisor’s Report that follows this letter. Doing what’s best for clients: That’s how we were built It’s hard for me to believe, but this year will be my 30th with Vanguard. I knew little about the company when I started in June 1986, but I soon learned what makes Vanguard unique. Simply put, we’re built differently. We don’t have stockholders or outside owners. Instead, Vanguard is owned by its funds, which in turn are owned by you—Vanguard clients. This structure matters because it ensures that our interests are completely aligned with those of our clients. We never have to weigh what’s best for clients against what’s best for the company’s owners; their interests are one and the same. Our client-owned structure is what allows us to run our funds at cost, and it’s why Vanguard’s expense ratios remain among the lowest in the industry. (For more on this, see the insight box on page 6.) At the same time, we continually dedicate resources to enhance Vanguard’s service and investment capabilities. We aspire to provide the highest possible quality at the lowest possible price. That was true 30 years ago, it’s true today, and it will remain our focus for decades to come. After all, we’re built to put the long-term interests of our clients first. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer March 10, 2016 7 Advisor’s Report With the Federal Reserve’s intentions well-telegraphed in advance, money market rates began to rise even before the Fed’s first interest rate increase in almost a decade came in mid-December. The hike was a welcome development for money market investors who in recent years have used these high-quality, very liquid investments for their short-term savings goals or cash management needs without earning much income from them. For the six months ended February 29, 2016, Investor Shares of Vanguard Prime Money Market Fund returned 0.10%, while Admiral Shares, with their lower expense ratio, returned 0.13%. Those results were better than the 0.00% average return of its peer group. Vanguard Federal Money Market Fund returned 0.07%, and Vanguard Treasury Money Market Fund 0.05%, exceeding their 0.00% peer average returns. The investment environment The Fed held off on raising rates in September, citing in part “recent global economic and financial developments.” Among them, China’s economic growth slowed amid further weakness in investment spending and manufacturing. That slide was accompanied by erratic currency movements as well as sharp corrections in mainland China stock markets despite government intervention aimed at stabilizing the situation. Growth also remained fragile in Japan, where consumer sentiment was downbeat and exports tepid. And in Europe, fears of deflation were hard to shake off given the weak euro and the slump in oil prices. Many central banks responded to weak growth and worryingly low inflation with more monetary easing over the half year. The People’s Bank of China cut interest rates, the Bank of Japan introduced negative rates on deposits, and the European Central Bank lowered its already negative deposit rate. Japan and Europe also maintained their stimulative bond-buying programs. In contrast, the U.S. economy continued to show improvement. Although exports softened a little and inflation stayed below target, the housing market remained on the mend, wages ticked higher, and the unemployment rate fell to an eight-year low of 4.9% by the end of the period. Yields of most U.S. Treasury securities headed lower amid demand from international investors, along with concerns about global growth, deflationary pressures, and stock market volatility. Yields of very short-term Treasuries and money market instruments, however, finished the period higher in response to the Fed’s less accommodative monetary stance. 8 Management of the funds As a December rate increase looked more likely, we made some adjustments to the three funds, including shortening their weighted average maturity. Doing so meant we received principal from maturing securities sooner, and we were then able to reinvest it at higher rates. The resulting rise in yields for the funds, along with their low expense ratios, accounted for a sizable part of their outperformance versus their peer groups. Another strength for the Prime and Federal Money Market Funds was our added exposure to Treasuries ahead of the increase. Those securities were quick to price in the growing likelihood of the Fed action. More supply coming onto the market was a factor as well in the rise seen in their yields. We increased the Prime Money Market Fund’s exposure to floating-rate notes. Their yields fluctuate with interest rate movements, in this case allowing the fund’s yield to adjust upward more quickly than if it had been holding only fixed-rate instruments. For diversification purposes, the Prime Money Market Fund continued to hold debt issued by Canadian and Australian banks. After a third bailout eased Greece’s debt crisis, we gradually added back some exposure to U.K. and northern European banks, which provided value for the fund. We also have a small position in Japanese banks, given the improvement in their fundamentals. We have made some changes to our funds ahead of the October 2016 compliance date for new Securities and Exchange Commission money market regulations. Importantly, all three funds will continue to maintain a stable $1 share price. The Prime Money Market Fund has been designated a retail fund that will be open to individual investors. The Treasury and Federal Money Market Funds have been designated government funds, which means they will be open to all investors and not subject to liquidity fee or redemption gate requirements. (The Treasury Money Market Fund reopened in January to new investors.) The outlook Our outlook hasn’t changed much over the past six months. Global growth is likely to remain frustratingly fragile. Although the U.S. economy expanded by 2.4% in 2015 on an inflation-adjusted basis, we expect it will slow to about 2% in 2016. Capital investment in the energy sector is likely to remain low, and manufacturing, which is feeling a drag from the strong U.S. dollar and weak demand from abroad, may slow even further. On the other side of the ledger, we should see continued improvements in housing, the services sector, and the labor market. 9 The Fed’s rate move was positive for savers and our money market funds. Further increases, however, are likely to be slow and gradual given that the pace of growth remains modest and that inflation is still below the Fed’s target. We wouldn’t be surprised if the federal funds target rate doesn’t break 1% by the end of 2016. The lack of certainty about the timing of further Fed action may well add to market volatility. Heading into the second half of the fiscal year, the funds’ average maturities are a little longer than they were six months ago. In the absence of further rate increases in the near term, that positioning should allow us to capture the higher yields on offer from securities with longer maturities. As always, whatever the markets may bring, our experienced team of portfolio managers, traders, and credit analysts will continue to seek out opportunities to produce competitive returns. David R. Glocke, Principal Vanguard Fixed Income Group March 16, 2016 10 Prime Money Market Fund Fund Profile As of February 29, 2016 Financial Attributes Investor Admiral Shares Shares Ticker Symbol VMMXX VMRXX Expense Ratio 1 0.16% 0.10% 7-Day SEC Yield 0.40% 0.46% Average Weighted Maturity 56 days 56 days Sector Diversification (% of portfolio) Certificates of Deposit 10.1% U.S. Commercial Paper 5.5 Other 1.6 Repurchase Agreements 0.2 U.S. Government Obligations 13.7 U.S. Treasury Bills 20.7 Yankee/Foreign 48.2 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated December 14, 2015, and represent estimated costs for the current fiscal year. For the six months ended February 29, 2016, the annualized expense ratios were 0.16% for Investor Shares and 0.10% forAdmiral Shares. 11 Prime Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): August 31, 2005, Through February 29, 2016 Money Market Funds Investor Shares Average Fiscal Year Total Returns Total Returns 2006 4.38% 3.69% 2007 5.23 4.55 2008 3.60 3.02 2009 1.31 0.62 2010 0.08 0.02 2011 0.06 0.00 2012 0.04 0.00 2013 0.02 0.00 2014 0.02 0.00 2015 0.02 0.00 2016 0.10 0.00 7-day SEC yield (2/29/2016): 0.40% Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Note: For 2016, performance data reflect the six months ended February 29, 2016. Average Annual Total Returns: Periods Ended December 31, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 6/4/1975 0.05% 0.03% 1.34% Admiral Shares 10/3/1989 0.11 0.09 1.44 See Financial Highlights for dividend information. 12 Prime Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of February 29, 2016 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (37.2%) 2 Fannie Mae Discount Notes 0.200% 3/1/16 4,100 4,100 3 Federal Home Loan Bank Discount Notes 0.200% 3/1/16 1,870 1,870 3 Federal Home Loan Bank Discount Notes 0.315% 3/2/16 64,500 64,499 3 Federal Home Loan Bank Discount Notes 0.360% 3/4/16 650,000 649,981 3 Federal Home Loan Bank Discount Notes 0.340% 3/10/16 985 985 3 Federal Home Loan Bank Discount Notes 0.461% 3/16/16 250,000 249,952 3 Federal Home Loan Bank Discount Notes 0.380% 3/22/16 513,477 513,363 3 Federal Home Loan Bank Discount Notes 0.380% 3/28/16 600,000 599,829 3 Federal Home Loan Bank Discount Notes 0.310% 4/8/16 1,500,000 1,499,509 3 Federal Home Loan Bank Discount Notes 0.330% 4/15/16 964,275 963,877 3 Federal Home Loan Bank Discount Notes 0.374% 5/18/16 1,123,500 1,122,590 3 Federal Home Loan Bank Discount Notes 0.395% 5/25/16 1,013,000 1,012,055 2 Freddie Mac Discount Notes 0.430% 3/1/16 950,000 950,000 2 Freddie Mac Discount Notes 0.430% 3/2/16 950,000 949,989 2 Freddie Mac Discount Notes 0.430% 3/3/16 950,000 949,977 2 Freddie Mac Discount Notes 0.280% 3/11/16 727,554 727,497 United States Treasury Bill 0.280%–0.285% 3/24/16 1,950,000 1,949,647 United States Treasury Bill 0.280%–0.350% 5/5/16 3,300,000 3,297,952 United States Treasury Bill 0.341% 5/12/16 1,595,600 1,594,515 United States Treasury Bill 0.331%–0.336% 5/19/16 2,500,000 2,498,176 United States Treasury Bill 0.321%–0.346% 5/26/16 3,500,000 3,497,262 United States Treasury Bill 0.321%–0.417% 6/2/16 7,000,082 6,993,614 United States Treasury Bill 0.536%–0.552% 6/9/16 4,500,000 4,493,215 United States Treasury Bill 0.552%–0.572% 6/16/16 2,200,000 2,196,365 United States Treasury Bill 0.421% 8/11/16 6,200,000 6,188,210 United States Treasury Floating Rate Note 0.389% 4/30/16 1,041,000 1,040,989 United States Treasury Floating Rate Note 0.390% 7/31/16 350,000 349,990 United States Treasury Floating Rate Note 0.373% 10/31/16 2,912,200 2,911,189 United States Treasury Floating Rate Note 0.404% 1/31/17 1,779,183 1,779,167 United States Treasury Note/Bond 0.375% 3/15/16 300,000 300,021 United States Treasury Note/Bond 0.375% 3/31/16 139,045 139,064 United States Treasury Note/Bond 2.250% 3/31/16 588,750 589,711 United States Treasury Note/Bond 2.375% 3/31/16 164,000 164,292 United States Treasury Note/Bond 3.250% 5/31/16 576,000 580,066 13 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) United States Treasury Note/Bond 0.500% 6/15/16 600,000 600,144 United States Treasury Note/Bond 1.500% 7/31/16 110,000 110,459 United States Treasury Note/Bond 3.250% 7/31/16 150,000 151,720 Total U.S. Government and Agency Obligations (Cost $51,685,841) Commercial Paper (22.6%) Bank Holding Company (0.2%) 4 ABN Amro Funding USA LLC 0.631% 4/11/16 37,750 37,723 4 ABN Amro Funding USA LLC 0.641% 4/14/16 142,250 142,139 4 ABN Amro Funding USA LLC 0.641% 4/20/16 44,750 44,710 Finance—Auto (1.6%) American Honda Finance Corp. 0.480% 3/22/16 134,750 134,712 American Honda Finance Corp. 0.480% 3/23/16 320,250 320,156 4 BMW US Capital LLC 0.531% 5/5/16 60,000 59,943 4 BMW US Capital LLC 0.531% 5/9/16 210,000 209,787 4 BMW US Capital LLC 0.531% 5/10/16 25,000 24,974 4 BMW US Capital LLC 0.531% 5/17/16 30,000 29,966 5 Toyota Motor Credit Corp. 0.632% 4/15/16 452,000 452,000 Toyota Motor Credit Corp. 0.521% 5/23/16 36,750 36,706 Toyota Motor Credit Corp. 0.521% 5/24/16 47,000 46,943 Toyota Motor Credit Corp. 0.823% 6/27/16 198,000 197,468 Toyota Motor Credit Corp. 0.823% 7/7/16 39,750 39,634 5 Toyota Motor Credit Corp. 0.699% 7/22/16 110,500 110,500 5 Toyota Motor Credit Corp. 0.699% 7/22/16 55,000 55,000 5 Toyota Motor Credit Corp. 0.678% 7/29/16 18,000 18,000 5 Toyota Motor Credit Corp. 0.704% 8/18/16 155,000 155,000 5 Toyota Motor Credit Corp. 0.704% 8/19/16 153,000 153,000 5 Toyota Motor Credit Corp. 0.709% 8/25/16 174,000 174,000 Foreign Banks (10.0%) Australia & New Zealand Banking Group, Ltd. 0.538% 4/8/16 357,000 357,000 4 Australia & New Zealand Banking Group, Ltd. 0.441% 4/28/16 191,000 190,865 Australia & New Zealand Banking Group, Ltd. 0.654% 5/23/16 397,000 397,000 4 Australia & New Zealand Banking Group, Ltd. 0.672% 6/2/16 129,000 128,777 Australia & New Zealand Banking Group, Ltd. 0.592% 6/20/16 415,000 415,000 Australia & New Zealand Banking Group, Ltd. 0.649% 7/27/16 329,250 329,250 Australia & New Zealand Banking Group, Ltd. 0.635% 8/2/16 88,500 88,499 Australia & New Zealand Banking Group, Ltd. 0.637% 8/3/16 133,000 133,000 Australia & New Zealand Banking Group, Ltd. 0.638% 8/4/16 111,000 111,000 4 Australia & New Zealand Banking Group, Ltd. 0.910% 8/4/16 175,000 174,314 Australia & New Zealand Banking Group, Ltd. 0.917% 2/1/17 346,750 346,750 Commonwealth Bank of Australia 0.598% 3/7/16 280,000 280,000 Commonwealth Bank of Australia 0.552% 3/14/16 249,000 248,999 Commonwealth Bank of Australia 0.546% 3/18/16 350,000 350,000 Commonwealth Bank of Australia 0.543% 3/24/16 145,000 145,000 Commonwealth Bank of Australia 0.548% 3/30/16 125,000 125,000 Commonwealth Bank of Australia 0.548% 3/31/16 40,000 40,000 Commonwealth Bank of Australia 0.614% 4/26/16 80,000 80,000 Commonwealth Bank of Australia 0.562% 5/13/16 100,000 99,999 Commonwealth Bank of Australia 0.574% 5/23/16 375,000 374,996 Commonwealth Bank of Australia 0.612% 6/22/16 250,250 250,245 4 Commonwealth Bank of Australia 0.844% 6/23/16 65,000 64,827 Commonwealth Bank of Australia 0.604% 6/24/16 59,000 58,999 14 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Commonwealth Bank of Australia 0.640% 7/19/16 350,000 350,000 Commonwealth Bank of Australia 0.642% 7/20/16 350,000 350,000 Commonwealth Bank of Australia 0.786% 9/26/16 268,000 268,000 Commonwealth Bank of Australia 0.784% 10/24/16 300,000 300,000 Commonwealth Bank of Australia 0.939% 2/3/17 349,000 349,000 ING US Funding LLC 0.661% 5/2/16 189,500 189,285 ING US Funding LLC 0.702% 5/11/16 447,500 446,882 ING US Funding LLC 0.702% 5/12/16 447,500 446,873 4 National Australia Bank Ltd. 0.803% 7/5/16 399,000 397,883 4 National Australia Bank Ltd. 0.803% 7/7/16 400,000 398,862 4 National Australia Bank Ltd. 0.773% 7/26/16 385,000 383,789 4 Skandinaviska Enskilda Banken AB 0.656% 5/4/16 247,750 247,461 4 Sumitomo Mitsui Banking Corporation 0.651% 4/15/16 595,000 594,517 Swedbank AB 0.641% 5/2/16 152,500 152,332 Swedbank AB 0.641% 5/3/16 152,500 152,329 Swedbank AB 0.641% 5/4/16 152,500 152,326 Swedbank AB 0.641% 5/5/16 42,500 42,451 Swedbank AB 0.793% 7/1/16 252,500 251,824 Swedbank AB 0.793% 7/7/16 247,500 246,805 Swedbank AB 0.773% 7/19/16 199,000 198,404 Swedbank AB 0.773% 7/20/16 200,000 199,397 Swedbank AB 0.773% 7/21/16 200,000 199,392 Swedbank AB 0.773% 7/22/16 200,000 199,388 Swedbank AB 0.773% 7/25/16 100,000 99,688 Westpac Banking Corp. 0.543% 3/24/16 220,000 220,000 Westpac Banking Corp. 0.543% 3/24/16 100,000 100,000 Westpac Banking Corp. 0.548% 5/5/16 77,000 76,988 Westpac Banking Corp. 0.588% 5/27/16 317,000 317,000 Westpac Banking Corp. 0.588% 5/27/16 100,000 100,000 Westpac Banking Corp. 0.575% 6/2/16 245,000 245,000 Westpac Banking Corp. 0.579% 6/10/16 135,000 134,998 Westpac Banking Corp. 0.642% 6/21/16 500,000 499,992 Westpac Banking Corp. 0.644% 6/23/16 150,000 149,998 Westpac Banking Corp. 0.781% 10/14/16 400,000 399,989 Westpac Banking Corp. 0.781% 10/14/16 250,000 249,994 Foreign Governments (3.6%) 4 CDP Financial Inc. 0.601%–0.631% 3/15/16 133,500 133,468 4 CDP Financial Inc. 0.601% 3/16/16 112,250 112,222 4 CDP Financial Inc. 0.421% 4/1/16 79,000 78,971 4 CDP Financial Inc. 0.591% 4/28/16 23,000 22,978 4 CDP Financial Inc. 0.461% 4/29/16 26,000 25,980 4 CDP Financial Inc. 0.451%–0.591% 5/2/16 64,500 64,438 4 CDP Financial Inc. 0.581% 5/9/16 60,500 60,433 6 CPPIB Capital Inc. 0.371% 3/14/16 149,000 148,980 6 CPPIB Capital Inc. 0.551% 3/16/16 37,000 36,992 6 CPPIB Capital Inc. 0.561% 3/21/16 37,000 36,989 6 CPPIB Capital Inc. 0.501% 5/13/16 300,000 299,696 6 CPPIB Capital Inc. 0.501% 5/16/16 300,000 299,683 6 CPPIB Capital Inc. 0.833% 6/1/16 248,000 247,474 6 CPPIB Capital Inc. 0.833% 6/2/16 248,000 247,468 6 CPPIB Capital Inc. 0.551% 6/3/16 300,000 299,569 6 CPPIB Capital Inc. 0.556% 6/6/16 170,000 169,746 6 CPPIB Capital Inc. 0.803% 6/13/16 283,250 282,595 6 CPPIB Capital Inc. 0.803% 6/14/16 128,750 128,450 15 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) CPPIB Capital Inc. 0.732% 7/12/16 247,750 247,750 CPPIB Capital Inc. 0.732% 7/13/16 247,750 247,750 Export Development Canada 0.500% 3/8/16 148,500 148,486 Export Development Canada 0.541% 3/14/16 112,000 111,978 Export Development Canada 0.541% 3/16/16 112,000 111,975 Export Development Canada 0.561% 5/19/16 125,000 124,846 Export Development Canada 0.561% 5/20/16 125,000 124,844 Province of British Columbia 0.601% 3/14/16 15,975 15,972 Province of British Columbia 0.601% 3/16/16 18,710 18,705 6 PSP Capital Inc. 0.390% 3/1/16 74,250 74,250 6 PSP Capital Inc. 0.551% 3/11/16 80,250 80,238 6 PSP Capital Inc. 0.551% 3/14/16 132,750 132,724 6 PSP Capital Inc. 0.591% 4/7/16 49,500 49,470 6 PSP Capital Inc. 0.601% 4/11/16 37,750 37,724 6 PSP Capital Inc. 0.581% 4/12/16 24,750 24,733 6 PSP Capital Inc. 0.581% 4/13/16 49,500 49,466 6 PSP Capital Inc. 0.531% 5/6/16 50,000 49,951 6 PSP Capital Inc. 0.541% 5/19/16 25,000 24,970 6 PSP Capital Inc. 0.561% 6/1/16 59,000 58,916 6 PSP Capital Inc. 0.793% 6/27/16 99,250 98,993 6 PSP Capital Inc. 0.793% 6/28/16 99,000 98,741 6 PSP Capital Inc. 0.793% 6/29/16 138,750 138,385 6 PSP Capital Inc. 0.793%–0.803% 7/5/16 119,250 118,917 6 PSP Capital Inc. 0.823% 7/20/16 96,250 95,941 Foreign Industrial (3.1%) 4 BASF SE 0.501%–0.571% 3/29/16 301,250 301,123 4 BASF SE 0.611% 5/9/16 41,300 41,252 4 Nestle Capital Corp. 0.551% 5/25/16 76,500 76,401 4 Nestle Capital Corp. 0.551% 6/1/16 200,000 199,719 4 Nestle Capital Corp. 0.551% 6/2/16 77,250 77,140 4 Nestle Capital Corp. 0.556% 6/16/16 99,000 98,837 4 Nestle Capital Corp. 0.556% 6/21/16 99,000 98,829 4 Nestle Capital Corp. 0.556% 6/22/16 99,000 98,828 Nestle Finance International Ltd. 0.551% 5/25/16 76,500 76,401 Nestle Finance International Ltd. 0.551% 6/10/16 200,000 199,691 Nestle Finance International Ltd. 0.556% 6/20/16 148,750 148,495 Nestle Finance International Ltd. 0.556% 6/24/16 148,750 148,486 Nestle Finance International Ltd. 0.556% 6/27/16 198,250 197,889 Nestle Finance International Ltd. 0.556% 6/28/16 100,000 99,817 4 Reckitt Benckiser Treasury Services plc 0.581% 4/12/16 49,500 49,467 4 Roche Holdings Inc. 0.501% 5/9/16 50,000 49,952 4 Roche Holdings Inc. 0.491% 5/23/16 225,000 224,746 4 Siemens Capital Co. LLC 0.551% 3/21/16 198,250 198,189 4 Siemens Capital Co. LLC 0.551% 3/23/16 396,500 396,367 4 Siemens Capital Co. LLC 0.551% 3/29/16 247,750 247,644 4 Total Capital Canada Ltd. 0.561% 3/1/16 24,200 24,200 4 Total Capital Canada Ltd. 0.571% 3/21/16 153,250 153,201 4 Total Capital Canada Ltd. 0.556% 4/13/16 414,250 413,975 4 Total Capital Canada Ltd. 0.803% 7/5/16 147,000 146,588 Toyota Credit Canada Inc. 0.461% 4/5/16 49,500 49,478 Toyota Credit Canada Inc. 0.572% 5/13/16 49,500 49,443 Toyota Credit Canada Inc. 0.562% 6/1/16 25,750 25,713 Toyota Credit Canada Inc. 0.642% 6/2/16 24,750 24,709 Toyota Credit Canada Inc. 0.833% 6/14/16 37,000 36,910 16 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) 4 Unilever Capital Corp. 0.521% 5/2/16 100,000 99,910 4 Unilever Capital Corp. 0.501% 5/3/16 30,700 30,673 4 Unilever Capital Corp. 0.531% 5/9/16 45,700 45,654 4 Unilever Capital Corp. 0.541% 5/16/16 50,000 49,943 4 Unilever Capital Corp. 0.551% 5/23/16 50,000 49,937 4 Unilever Capital Corp. 0.511% 5/31/16 59,000 58,924 Industrial (4.1%) 4 Apple Inc. 0.420% 3/18/16 218,500 218,457 Caterpillar Financial Services Corp. 0.531% 5/9/16 200,000 199,797 4 Chevron Corp. 0.260% 3/4/16 85,000 84,998 4 Emerson Electric Co. 0.450% 3/8/16 110,000 109,990 4 Emerson Electric Co. 0.541% 5/9/16 53,500 53,445 4 Emerson Electric Co. 0.541% 5/11/16 51,000 50,946 Exxon Mobil Corp. 0.410% 3/17/16 500,000 499,909 Exxon Mobil Corp. 0.410% 3/18/16 500,000 499,903 4 Honeywell International Inc. 0.440% 3/14/16 34,630 34,624 4 Pfizer Inc 0.581% 4/1/16 247,750 247,626 4 Pfizer Inc 0.491% 5/10/16 248,600 248,363 4 Pfizer Inc 0.491% 5/11/16 271,500 271,238 4 Pfizer Inc 0.491% 5/12/16 298,400 298,107 4 Pfizer Inc 0.491% 5/16/16 81,500 81,416 4 Pfizer Inc 0.491% 5/23/16 520,500 519,912 4 The Coca-Cola Co. 0.501% 3/16/16 50,000 49,990 4 The Coca-Cola Co. 0.501% 3/18/16 64,250 64,235 4 The Coca-Cola Co. 0.491% 3/21/16 75,000 74,980 4 The Coca-Cola Co. 0.421% 3/22/16 54,000 53,987 4 The Coca-Cola Co. 0.501% 3/23/16 60,000 59,982 4 The Coca-Cola Co. 0.501% 3/24/16 55,000 54,982 4 The Coca-Cola Co. 0.562% 4/19/16 350,000 349,733 4 The Coca-Cola Co. 0.481%–0.552% 4/20/16 258,500 258,315 4 The Coca-Cola Co. 0.481% 4/21/16 49,500 49,466 4 The Coca-Cola Co. 0.501% 5/17/16 68,500 68,427 4 The Coca-Cola Co. 0.501% 5/18/16 38,000 37,959 4 The Coca-Cola Co. 0.491% 5/19/16 38,000 37,959 4 The Coca-Cola Co. 0.551% 5/25/16 198,250 197,992 4 The Coca-Cola Co. 0.561% 6/21/16 182,270 181,952 4 The Coca-Cola Co. 0.561% 6/22/16 50,000 49,912 4 The Coca-Cola Co. 0.753% 8/15/16 272,500 271,552 4 The Coca-Cola Co. 0.753% 8/16/16 297,250 296,210 4 The Coca-Cola Co. 0.753% 8/17/16 99,000 98,651 4 The Walt Disney Co. 0.491% 5/20/16 31,250 31,216 4 The Walt Disney Co. 0.481% 5/27/16 49,500 49,443 Total Commercial Paper (Cost $31,368,790) Certificates of Deposit (39.4%) Domestic Banks (8.4%) Citibank NA 0.350% 3/7/16 263,000 263,000 Citibank NA 0.500% 3/8/16 198,250 198,250 Citibank NA 0.590% 4/6/16 110,500 110,500 Citibank NA 0.580% 4/7/16 253,000 253,000 Citibank NA 0.580% 4/22/16 247,750 247,750 Citibank NA 0.580% 5/18/16 361,750 361,750 17 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) HSBC Bank USA NA 0.840% 7/11/16 99,000 99,000 HSBC Bank USA NA 0.850% 7/12/16 247,750 247,750 HSBC Bank USA NA 0.840% 7/14/16 99,000 99,000 HSBC Bank USA NA 0.830% 7/26/16 99,000 99,000 HSBC Bank USA NA 0.840% 8/1/16 99,000 99,000 HSBC Bank USA NA 0.845% 8/3/16 149,000 149,000 HSBC Bank USA NA 0.840% 8/5/16 198,250 198,250 HSBC Bank USA NA 0.840% 8/5/16 396,500 396,500 5 HSBC Bank USA NA 0.797% 9/2/16 500,000 500,000 5 State Street Bank & Trust Co. 0.664% 5/23/16 1,627,500 1,627,500 State Street Bank & Trust Co. 0.800% 7/5/16 396,500 396,500 State Street Bank & Trust Co. 0.800% 7/11/16 644,250 644,250 State Street Bank & Trust Co. 0.820% 7/12/16 842,500 842,500 State Street Bank & Trust Co. 0.800% 7/29/16 400,000 400,000 5 State Street Bank & Trust Co. 0.729% 8/12/16 275,000 275,000 5 Wells Fargo Bank NA 0.546% 4/1/16 220,000 220,000 Wells Fargo Bank NA 0.450% 4/11/16 50,000 50,000 5 Wells Fargo Bank NA 0.558% 5/6/16 405,000 405,000 5 Wells Fargo Bank NA 0.656% 5/25/16 40,000 40,000 5 Wells Fargo Bank NA 0.588% 5/27/16 100,000 100,000 Wells Fargo Bank NA 0.830% 7/7/16 100,000 100,000 Wells Fargo Bank NA 0.820% 7/20/16 250,000 250,000 5 Wells Fargo Bank NA 0.780% 8/18/16 330,000 330,000 Wells Fargo Bank NA 0.850% 8/18/16 150,000 150,000 5 Wells Fargo Bank NA 0.782% 8/22/16 400,000 400,000 5 Wells Fargo Bank NA 0.773% 10/21/16 450,000 450,000 5 Wells Fargo Bank NA 0.773% 10/24/16 450,000 450,000 5 Wells Fargo Bank NA 0.765% 11/2/16 495,000 495,000 5 Wells Fargo Bank NA 0.782% 11/16/16 495,000 495,000 5 Wells Fargo Bank NA 0.892% 1/11/17 240,000 240,000 Eurodollar Certificates of Deposit (0.7%) National Australia Bank Ltd. 0.800% 6/15/16 1,000,000 1,000,000 Yankee Certificates of Deposit (30.3%) Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.550% 3/22/16 185,000 185,000 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.600% 4/29/16 148,750 148,750 5 Bank of Montreal (Chicago Branch) 0.586% 3/1/16 368,000 368,000 5 Bank of Montreal (Chicago Branch) 0.586% 3/1/16 391,000 391,000 5 Bank of Montreal (Chicago Branch) 0.599% 3/9/16 182,000 182,000 5 Bank of Montreal (Chicago Branch) 0.599% 3/10/16 184,500 184,500 5 Bank of Montreal (Chicago Branch) 0.602% 3/21/16 410,000 410,000 5 Bank of Montreal (Chicago Branch) 0.609% 5/4/16 1,300,000 1,300,000 Bank of Montreal (Chicago Branch) 0.680% 6/2/16 400,000 400,000 Bank of Montreal (Chicago Branch) 0.810% 6/21/16 200,000 199,997 5 Bank of Nova Scotia (Houston Branch) 0.622% 4/21/16 1,065,000 1,065,000 5 Bank of Nova Scotia (Houston Branch) 0.782% 7/11/16 987,000 987,000 5 Bank of Nova Scotia (Houston Branch) 0.782% 7/12/16 885,000 885,000 Bank of Nova Scotia (Houston Branch) 0.810% 7/21/16 100,000 100,000 Bank of Nova Scotia (Houston Branch) 0.850% 8/18/16 445,000 444,990 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.560% 3/21/16 1,000,000 1,000,000 18 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.600% 4/14/16 1,000,000 1,000,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.700% 5/11/16 608,000 608,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.700% 5/23/16 90,000 90,000 Bank of Tokyo-Mitsubishi UFJ Ltd. (New York Branch) 0.680% 6/20/16 88,000 88,000 Canadian Imperial Bank of Commerce (New York Branch) 0.580% 4/4/16 380,000 380,000 5 Canadian Imperial Bank of Commerce (New York Branch) 0.642% 4/20/16 77,250 77,254 5 Canadian Imperial Bank of Commerce (New York Branch) 0.607% 5/20/16 885,000 885,000 Canadian Imperial Bank of Commerce (New York Branch) 0.760% 6/6/16 500,000 500,000 Canadian Imperial Bank of Commerce (New York Branch) 0.800% 6/14/16 425,000 425,000 Canadian Imperial Bank of Commerce (New York Branch) 0.810% 7/19/16 700,000 700,000 5 Canadian Imperial Bank of Commerce (New York Branch) 0.758% 8/3/16 485,000 485,000 5 Commonwealth Bank of Australia (New York Branch) 0.938% 2/1/17 99,000 99,000 Credit Suisse (New York Branch) 0.620% 4/5/16 397,000 397,000 Credit Suisse (New York Branch) 0.620% 4/11/16 376,000 376,000 DNB Bank ASA (New York Branch) 0.370% 3/1/16 2,000,000 2,000,000 DNB Bank ASA (New York Branch) 0.370% 3/2/16 1,400,000 1,400,000 Lloyds Bank plc (New York Branch) 0.470% 3/3/16 500,000 500,000 Lloyds Bank plc (New York Branch) 0.590% 3/14/16 247,750 247,750 Lloyds Bank plc (New York Branch) 0.640% 3/18/16 300,000 300,000 Lloyds Bank plc (New York Branch) 0.630% 4/4/16 377,000 377,000 National Australia Bank Ltd. (New York Branch) 0.650% 4/13/16 665,000 665,000 National Australia Bank Ltd. (New York Branch) 0.800% 6/13/16 300,000 300,000 Nordea Bank Finland plc (New York Branch) 0.580% 3/21/16 1,500,000 1,499,996 Nordea Bank Finland plc (New York Branch) 0.670% 4/25/16 250,000 250,000 Nordea Bank Finland plc (New York Branch) 0.795% 6/10/16 500,000 500,000 Nordea Bank Finland plc (New York Branch) 0.795% 6/28/16 850,000 850,000 5 Royal Bank of Canada (New York Branch) 0.595% 3/2/16 541,250 541,250 Royal Bank of Canada (New York Branch) 0.420% 4/4/16 390,000 390,000 5 Royal Bank of Canada (New York Branch) 0.597% 5/3/16 423,000 423,000 5 Royal Bank of Canada (New York Branch) 0.644% 5/23/16 1,375,000 1,375,000 5 Royal Bank of Canada (New York Branch) 0.622% 6/22/16 1,300,000 1,300,000 Skandinaviska Enskilda Banken (New York Branch) 0.370% 3/1/16 1,000,000 1,000,000 Skandinaviska Enskilda Banken (New York Branch) 0.360% 3/7/16 1,200,000 1,200,000 Skandinaviska Enskilda Banken (New York Branch) 0.570% 4/4/16 452,000 452,000 Skandinaviska Enskilda Banken (New York Branch) 0.650% 5/5/16 225,000 224,998 Svenska HandelsBanken (New York Branch) 0.550% 3/14/16 1,000,000 1,000,000 Svenska HandelsBanken (New York Branch) 0.385% 3/22/16 25,000 24,997 Svenska HandelsBanken (New York Branch) 0.570% 4/4/16 150,750 150,750 Svenska HandelsBanken (New York Branch) 0.635% 4/14/16 500,000 500,000 Svenska HandelsBanken (New York Branch) 0.650% 5/5/16 1,200,000 1,200,000 Svenska HandelsBanken (New York Branch) 0.790% 6/14/16 1,000,000 1,000,000 Svenska HandelsBanken (New York Branch) 0.800% 7/15/16 285,000 285,000 Swedbank AB (New York Branch) 0.370% 3/2/16 1,550,000 1,550,000 19 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) Swedbank AB (New York Branch) 0.790% 7/15/16 700,000 700,000 5 Toronto Dominion Bank (New York Branch) 0.586% 3/3/16 825,000 825,000 Toronto Dominion Bank (New York Branch) 0.450% 4/14/16 30,000 30,000 5 Toronto Dominion Bank (New York Branch) 0.591% 4/14/16 124,000 124,000 5 Toronto Dominion Bank (New York Branch) 0.592% 4/21/16 130,000 130,000 5 Toronto Dominion Bank (New York Branch) 0.599% 5/17/16 255,000 255,000 5 Toronto Dominion Bank (New York Branch) 0.644% 5/23/16 540,000 540,000 5 Toronto Dominion Bank (New York Branch) 0.605% 6/2/16 625,000 625,000 Toronto Dominion Bank (New York Branch) 0.810% 6/21/16 100,000 100,000 Toronto Dominion Bank (New York Branch) 0.900% 8/15/16 80,000 80,000 5 Toronto Dominion Bank (New York Branch) 0.784% 9/23/16 488,000 488,000 5 Toronto Dominion Bank (New York Branch) 0.784% 9/26/16 210,000 210,000 UBS AG (Stamford Branch) 0.610% 3/31/16 496,000 496,000 UBS AG (Stamford Branch) 0.610% 3/31/16 258,000 258,000 5 Westpac Banking Corp. (New York Branch) 0.539% 3/9/16 40,000 40,000 5 Westpac Banking Corp. (New York Branch) 0.577% 6/3/16 350,000 350,000 5 Westpac Banking Corp. (New York Branch) 0.578% 7/6/16 240,000 240,000 5 Westpac Banking Corp. (New York Branch) 0.754% 9/1/16 227,000 227,000 5 Westpac Banking Corp. (New York Branch) 0.784% 9/23/16 159,000 159,000 5 Westpac Banking Corp. (New York Branch) 0.942% 1/11/17 230,000 230,000 Total Certificates of Deposit (Cost $54,657,732) Other Notes (1.9%) Bank of America NA 0.480% 3/1/16 496,000 496,000 Bank of America NA 0.480% 3/2/16 496,000 496,000 5 Bank of America NA 0.607% 3/3/16 184,000 184,000 Bank of America NA 0.460% 4/4/16 176,000 176,000 Bank of America NA 0.500% 5/5/16 221,000 221,000 5 Bank of America NA 0.599% 5/9/16 221,250 221,250 5 Bank of America NA 0.623% 5/17/16 283,000 283,000 5 Bank of America NA 0.614% 5/23/16 178,000 178,000 5 Bank of America NA 0.755% 8/1/16 376,500 376,500 Total Other Notes (Cost $2,631,750) Repurchase Agreements (0.2%) Bank of Nova Scotia (Dated 2/29/16, Repurchase Value $280,002,000, collateralized by U.S. Treasury Bill 0.000%, 3/31/16–8/18/16, and U.S. Treasury Note/Bond 0.875%–3.625%, 10/15/17–4/15/28, with a value of $285,600,000) 0.300% 3/1/16 280,000 280,000 Total Repurchase Agreements (Cost $280,000) 280,000 Corporate Bonds (0.9%) Industrial (0.9%) 5 Toyota Motor Credit Corp. 0.817% 10/7/16 544,000 544,000 5 Toyota Motor Credit Corp. 0.522% 6/13/16 734,000 734,000 Total Corporate Bonds (Cost $1,278,000) 1,278,000 Taxable Municipal Bonds (0.7%) BlackRock Municipal Bond Trust TOB VRDO 0.370% 3/1/16 25,930 25,930 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.370% 3/1/16 30,715 30,715 20 Prime Money Market Fund Face Market Maturity Amount Value • Yield 1 Date ($000) ($000) BlackRock Municipal Income Trust II TOB VRDO 0.370% 3/1/16 81,250 81,250 BlackRock Municipal Income Trust TOB VRDO 0.370% 3/1/16 207,000 207,000 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.370% 3/1/16 40,385 40,385 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.370% 3/1/16 19,165 19,165 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.370% 3/1/16 100,000 100,000 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.370% 3/1/16 38,905 38,905 BlackRock MuniVest Fund II, Inc. TOB VRDO 0.370% 3/1/16 89,750 89,750 BlackRock MuniVest Fund, Inc. TOB VRDO 0.370% 3/1/16 130,340 130,340 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.370% 3/1/16 41,065 41,065 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.370% 3/1/16 89,100 89,100 BlackRock Strategic Municipal Trust TOB VRDO 0.370% 3/1/16 16,555 16,555 6 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.410% 3/7/16 13,000 13,000 6 Massachusetts Transportation Fund Revenue TOB VRDO 0.410% 3/7/16 13,100 13,100 7 New York State Housing Finance Agency Housing Revenue VRDO 0.380% 3/7/16 33,000 33,000 6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.410% 3/7/16 6,400 6,400 Total Taxable Municipal Bonds (Cost $975,660) Total Investments (102.9%) (Cost $142,877,773) Amount ($000) Other Assets and Liabilities (-2.9%) Other Assets Investment in Vanguard 12,516 Receivables for Accrued Income 59,878 Receivables for Capital Shares Issued 122,437 Other Assets 92,341 Total Other Assets 287,172 Liabilities Payables for Investment Securities Purchased (3,996,814) Payables for Capital Shares Redeemed (361,937) Payables for Distributions (504) Payables to Vanguard (10,099) Total Liabilities Net Assets (100%) 21 Prime Money Market Fund At February 29, 2016, net assets consisted of: Amount ($000) Paid-in Capital 138,790,839 Undistributed Net Investment Income 3 Accumulated Net Realized Gains 4,749 Net Assets 138,795,591 Investor Shares—Net Assets Applicable to 110,037,104,801 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 110,050,413 Net Asset Value Per Share—Investor Shares $1.00 Admiral Shares—Net Assets Applicable to 28,743,173,372 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 28,745,178 Net Asset Value Per Share—Admiral Shares $1.00 • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other “accredited investors.” At February 29, 2016, the aggregate value of these securities was $19,758,287,000, representing 14.2% of net assets. 5 Adjustable-rate security. 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2016, the aggregate value of these securities was $4,769,220,000, representing 3.4% of net assets. 7 Scheduled principal and interest payments are guaranteed by bank letter of credit. TOB—Tender Option Bond. VRDO—Variable Rate Demand Obligation. See accompanying Notes, which are an integral part of the Financial Statements. 22 Prime Money Market Fund Statement of Operations Six Months Ended February 29, 2016 ($000) Investment Income Income Interest 241,418 Total Income 241,418 Expenses The Vanguard Group—Note B Investment Advisory Services 1,899 Management and Administrative—Investor Shares 68,137 Management and Administrative—Admiral Shares 13,431 Marketing and Distribution—Investor Shares 15,897 Marketing and Distribution—Admiral Shares 505 Custodian Fees 736 Shareholders’ Reports—Investor Shares 226 Shareholders’ Reports—Admiral Shares 69 Trustees’ Fees and Expenses 41 Total Expenses 100,941 Expense Reduction—Note B (3) Net Expenses 100,938 Net Investment Income 140,480 Realized Net Gain (Loss) on Investment Securities Sold 1,753 Net Increase (Decrease) in Net Assets Resulting from Operations 142,233 See accompanying Notes, which are an integral part of the Financial Statements. 23 Prime Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended February 29, August 31, 2016 2015 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 140,480 36,345 Realized Net Gain (Loss) 1,753 1,570 Net Increase (Decrease) in Net Assets Resulting from Operations 142,233 37,915 Distributions Net Investment Income Investor Shares (104,124) (16,453) Admiral Shares 1 (36,352) (19,893) Realized Capital Gain Investor Shares — — Admiral Shares 1 — — Total Distributions (140,476) (36,346) Capital Share Transactions Investor Shares 4,228,591 3,908,734 Admiral Shares 1 (242,968) 288,391 Net Increase (Decrease) from Capital Share Transactions (at $1.00 per share) 3,985,623 4,197,125 Total Increase (Decrease) 3,987,380 4,198,694 Net Assets Beginning of Period 134,808,211 130,609,517 End of Period 2 138,795,591 134,808,211 1 Institutional Shares were renamed Admiral Shares in December 2015. Prior period’s Distributions and Capital Share Transactions are for the Institutional Class. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of $3,000 and ($1,000). See accompanying Notes, which are an integral part of the Financial Statements. 24 Prime Money Market Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding February 29, Year Ended August 31, Throughout Each Period 2016 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .001 .0002 .0001 .0002 .0004 .001 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .001 .0002 .0001 .0002 .0004 .001 Distributions Dividends from Net Investment Income (.001) (.0002) (.0001) (.0002) (.0004) (.001) Distributions from Realized Capital Gains — — (.0000) 1 — — — Total Distributions (.001) (.0002) (.0001) (.0002) (.0004) (.001) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 2 0.10% 0.02% 0.02% 0.02% 0.04% 0.06% Ratios/Supplemental Data Net Assets, End of Period (Millions) $110,050 $105,820 $101,910 $102,160 $90,212 $92,404 Ratio of Expenses to Average Net Assets 0.16% 3 0.15% 3 0.14% 3 0.16% 3 0.16% 0.20% Ratio of Net Investment Income to Average Net Assets 0.19% 0.02% 0.01% 0.02% 0.04% 0.06% The expense ratio and net income ratio for the current period have been annualized. 1 Distribution was less than $.0001 per share. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2016, 0.16% for 2015, 0.16% for 2014, and 0.17% for 2013. See Note B in the Notes to Financial Statements. See accompanying Notes, which are an integral part of the Financial Statements. 25 Prime Money Market Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding February 29, Year Ended August 31, Throughout Each Period 2016 2015 2014 2013 2012 2011 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .001 .001 .001 .001 .001 .002 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .001 .001 .001 .001 .001 .002 Distributions Dividends from Net Investment Income (. 001) (. 001) (. 001) (. 001) (. 001) (. 002) Distributions from Realized Capital Gains — — (.000) 1 — — — Total Distributions (. 001) (. 001) (. 001) (. 001) (. 001) (. 002) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 0.13% 2 0.07% 0.06% 0.07% 0.11% 0.17% Ratios/Supplemental Data Net Assets, End of Period (Millions) $28,745 $28,988 $28,699 $27,015 $24,543 $21,739 Ratio of Expenses to Average Net Assets 0.10% 0.10% 0.10% 0.10% 0.09% 0.09% Ratio of Net Investment Income to Average Net Assets 0.25% 0.07% 0.05% 0.07% 0.11% 0.17% The expense ratio and net income ratio for the current period have been annualized. Institutional Shares were renamed Admiral Shares in December 2015. Prior periods’ Financial Highlights are for the Institutional Class. 1 Distribution was less than $.001 per share. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 26 Prime Money Market Fund Notes to Financial Statements Vanguard Prime Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in short-term debt instruments of companies primarily operating in specific industries, particularly financial services; the issuers’ abilities to meet their obligations may be affected by economic developments in such industries. The fund offers two classes of shares, Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. Effective December 2015, Institutional Shares were renamed Admiral Shares. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation : Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. 2. Repurchase Agreements : The fund enters into repurchase agreements with institutional counter-parties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counter-party’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. 3. Federal Income Taxes : The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (August 31, 2012–2015), and for the period ended February 29, 2016, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions : Distributions from net investment income are declared daily and paid on the first business day of the following month. 5. Credit Facility : The fund and certain other funds managed by The Vanguard Group (“Vanguard”) participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board 27 Prime Money Market Fund of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at February 29, 2016, or at any time during the period then ended. 6. Other : Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. In accordance with the terms of a Funds’ Service Agreement (the “FSA”) between Vanguard and the fund, Vanguard furnishes to the fund investment advisory, corporate management, administrative, marketing, and distribution services at Vanguard’s cost of operations (as defined by the FSA). These costs of operations are allocated to the fund based on methods and guidelines approved by the board of trustees. Vanguard does not require reimbursement in the current period for certain costs of operations (such as deferred compensation/benefits and risk/insurance costs); the fund’s liability for these costs of operations is included in Payables to Vanguard on the Statement of Net Assets. Upon the request of Vanguard, the fund may invest up to 0.40% of its net assets as capital in Vanguard. At February 29, 2016, the fund had contributed to Vanguard capital in the amount of $12,516,000, representing 0.01% of the fund’s net assets and 5.01% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield in order to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended February 29, 2016, Vanguard’s expenses were reduced by $3,000 (an effective annual rate of 0.00% of the fund’s average net assets); the fund is not obligated to repay this amount to Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
